Citation Nr: 0726937	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-28 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for a left eye corneal 
scar, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in July 1977 with over 
23 years active military service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2003 rating decision by the 
Department of Veterans Affairs (VA) Phoenix, Arizona Regional 
Office (RO).

In August 2006 the veteran appeared at the RO and offered 
testimony in support of his claim at a personal hearing on 
appeal before the undersigned.  A transcript of the veteran's 
testimony has been associated with his claims file. At the 
hearing the veteran submitted additional evidence accompanied 
by a waiver of RO consideration, which will be considered by 
the Board in adjudication of this appeal.


FINDINGS OF FACT

1.  During his August 2006 hearing, the veteran stated that 
he wished to withdraw his appeal as to the issue of an 
increased (compensable) evaluation for bilateral hearing 
loss.

2.  The objective medical evidence of record demonstrates 
that the veteran's left eye impairment of vision due to a 
corneal scar is manifested by no worse than a best corrected 
distant vision of 20/200, with no worse than 20/40 best 
corrected impairment of vision in the non-service-connected 
right eye.



CONCLUSIONS OF LAW

1.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to an increased 
(compensable) evaluation for bilateral hearing loss.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2006).

2.  The criteria for a 20 percent disability evaluation for 
service-connected left eye impairment of vision due to a 
corneal scar have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.84a, Diagnostic Codes 
6077, 6079 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, February 2005, 
and March 2006; a rating decision in August 2003; a statement 
of the case in July 2004; and a supplemental statement of the 
case in February 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Increased Rating for Hearing Loss

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

At a hearing before the undersigned in August 2006, the 
veteran indicated that he wished to withdraw his appeal as to 
the issue of entitlement to an increased (compensable) rating 
for his service-connected bilateral hearing loss.  A 
transcript of that hearing is of record.  Because the 
transcript of the hearing serves to reduce the appellant's 
withdrawal of these issues to writing, this matter is no 
longer before the Board for review as there remains no 
allegations of errors of fact or law for appellate 
consideration.  38 U.S.C.A. § 7105(d)(5) (West 2002); 
38 C.F.R. § 20.204(b) (2006); Tomlin v. Brown, 5 Vet. App. 
355 (1993) (statement of appellant's representative at VA 
hearing, when reduced to writing by hearing transcript, meets 
requirement that notice of disagreement be in writing as of 
date of certification of transcript).  Accordingly, this 
issue is no longer in appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn this 
issue and there effectively remains no allegation of errors 
of fact or law for appellate consideration.  Therefore, the 
Board does not have jurisdiction to review the appeal as to 
this issue.

Increased rating for Left Eye Corneal Scar

The veteran sustained injury to the left eye resulting in a 
corneal lesion in service.  A December 1977 rating decision 
granted service connection for a left eye corneal scar, rated 
as 10 percent disabling effective from August 1977, under 
diagnostic code 6079, based on decreased visual acuity of the 
left eye at 20/50 with left vision blurred and right eye at 
20/20.

The veteran filed a claim for increase of the left eye 
disability rating in February 2002.  The record contains 
various VA outpatient treatment records from April 2003 which 
reflect treatment for the left eye and other unrelated 
conditions. Although the Board has reviewed all of the 
evidence, only the pertinent records will be discussed.

In a statement dated in September 2002, the veteran's private 
physician, Dr. R.W.I., noted that he had initially evaluated 
the veteran's for vision related problems in May 1988.  He 
reported that the veteran had a herpes keratitis infection 
years before, which had resulted in a corneal scar and 
irregular astigmatism in that eye.  He noted that the 
veteran's current visual acuity was 20/20 in the right eye 
and varied from 20/25 to 20/30 in the left eye and that the 
veteran's visual fields were full to confrontation.   

On a VA eye examination in October 2002, the veteran was 
noted to wear a RGP (rigid gas permeable) contact lens in the 
left eye and a soft contact lens in the right eye.  On 
physical examination there was visual acuity without 
correction in the right eye of 20/25-2 and left eye of 20/60-
2.  With correction, visual acuity was 20/20 in the right eye 
and 20/40-2 in the left eye.  There were no visual field 
deficits.

When examined by VA in July 2003, vision in the right eye was 
20/30 with or without glasses.  Vision in the left eye was 
20/70 correctable to 20/60.  The veteran's peripheral fields 
were full to confrontation and ocular motility was good.  The 
veteran's left cornea was noted to have extensive scarring 
and vascularization.  The lens and vitreous were clear in 
both eyes and there were no gross funduscopic abnormalities. 

In a statement dated in November 2004, the veteran's private 
physician since 2003, Dr. D.C.B., reported that the veteran 
presented with a case of severe herpetic keratitis, which 
despite topical and systemic treatment has resulted in 
permanent corneal scarring in his left eye.  The examiner 
noted that at present, despite wearing a gas permeable 
contact lens to correct his irregular astigmatism, the 
veteran was only able to achieve 20/80 vision at distance and 
J8 (Jaeger) vision at near.  He further stated that the 
decreased vision in the left eye corresponded with a 45 
percent visual impairment at distance in that eye and 60 
percent at near.

In a more recent August 2006 statement, Dr B. noted that when 
the veteran first presented with decreased vision in his left 
eye secondary to his scarring from herpes simplex keratitis, 
his ocular examination was otherwise normal for his age with 
minimal cataracts and no glaucoma or macular degeneration.  
He stated that initially he could correct the veteran's 
vision to the 20/80 range with a gas permeable contact lens 
to correct for the irregular astigmatism induced by the 
scarring of his left cornea.  He further stated that 
unfortunately, the veteran has had several recurrences of the 
inflammation resulting in progression of the scarring and 
vascularization of his left cornea and as a result his best 
corrected vision now was 20/100 to 20/200 depending upon the 
day, the amount of inflammation, and the swelling.  He added 
that the veteran was close to being legally blind in his left 
eye at that time, and had about 73 percent impairment of the 
vision in his left eye using the AMA standards.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As in the present case, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  VA permits 
compensation for a combination of service-connected and 
nonservice-connected disabilities, including blindness in one 
eye as a result of service-connected disability and blindness 
in the other eye as a result of nonservice-connected 
disability, as if both disabilities were service-connected, 
provided that the non-service-connected disability is not the 
result of the veteran's own willful misconduct.  38 C.F.R. § 
3.383(a).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (0.30 meters) and when 
further examination of the eyes reveals that perception of 
objects, hand movements or counting fingers cannot be 
accomplished at 3 feet (0.91 meters), lesser extent of 
vision, particularly perception of objects, hand movements or 
counting fingers at distances less than 3 feet (0.91 meters), 
being considered of negligible utility.  With visual acuity 
5/200 (1.5/60) or less or the visual field reduced to 5 
degrees concentric contraction, in either event in both eyes, 
the question of entitlement on account of regular aid and 
attendance will be determined on the facts in the individual 
case.  38 C.F.R. § 4.79.

In the present case, the corneal scar of the left eye is 
rated at 10 percent under the provisions of 38 C.F.R. § 
4.84a, Diagnostic Code 6079.  While the veteran reported on 
VA examination in October 2002, that he has had three 
recurrent episodes of the herpetic keratitis in the past 
year, there is no currently active pathology.  Thus the 
veteran's left eye disability has been appropriately rated 
for impairment of visual acuity under the requisite 
diagnostic code, in this case, Diagnostic Code 6079.

The veteran's non-service connected right eye is shown to 
have vision of 20/25 and to be no worse than 20/40.  
Blindness in the right eye is not shown.  Where one eye is 
rated 20/100 or better a 10 percent rating is warranted where 
there is visual acuity of 20/40 in the other eye.  Where one 
eye is rated 20/200, a 20 percent rating is warranted where 
there is visual acuity of 20/40 in the other eye.  A 30 
percent rating is warranted where one eye is rated 10/200 and 
the other is 20/40.  38 C.F.R. § 4.84a, Table V, Diagnostic 
Codes 6077, 6079.

Under the criteria for rating impairment of visual field, the 
Board notes that the evidence of record shows that the 
veteran has peripheral fields that are full to confrontation.  
There is no evidence or opinion pertinent to field loss to 
contradict this finding.  Thus the Board finds that the 
preponderance of the evidence is against a rating for field 
loss as related to the service-connected left eye disability.

As regards rating for decrease in central visual acuity of 
the service-connected left eye disability, the Board notes 
that the veteran's private examiner has stated that the 
veteran has had recent episodes of left eye inflammation that 
have further degraded his left eye visual acuity to a point 
where his best corrected vision varies depending on 
conditions, to include the degree of inflammation and 
swelling, from 20/100 to 20/200.  The veteran's physician 
further assessed the veteran's as having approximately 73 
percent impairment of the vision in his left eye.  In essence 
there is evidence that the service-connected left eye 
pathology results in impairment of vision as great as 20/200, 
thus, warranting a higher evaluation of 20 percent but no 
greater.  The Board notes that there is no basis for award of 
a higher rating based on impairment of central visual acuity.  
Moreover, blindness in one eye having only light perception 
has not been shown as required for a higher rating under 
Diagnostic Code 6070.  In any event, there is no evidence 
that the service connected pathology results in a higher 
rating. 

Accordingly, granting the benefit of the doubt to the 
veteran, the Board finds that an increased 20 percent 
evaluation, but no more, appropriately represents the maximum 
rating for this disability under these facts.









 
ORDER

The appeal on the issue of entitlement to an increased 
(compensable) rating for bilateral hearing loss is dismissed.

Entitlement to an increased rating of 20 percent for a left 
eye corneal scar is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


